Opinion by
Mollison, J.
The merchandise was entered and appraised on the basis of cost of production, as defined in section 402 (f), Tariff Act of 1930. The entered value included an item as to the allocation of certain nonrecurring costs, consisting of composition, proofreading, plates, etc., based upon an edition of 65,000 copies, of which 20,000 had been printed at the time of exportation, while the appraised value included an item for the said nonrecurring costs based upon the 20,000 copies which had been printed. Petitioner determined to establish a test case, which was done, and the matter was prosecuted to a final determination by the appellate court in Oxford University Press, N. Y., Inc. v. United Stales (36 C. C. P. A. 102, C. A. D. 405), which was adverse to the petitioner’s contention. From the record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.